Citation Nr: 1034497	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
claimed as anxiety disorder, to include as secondary to lupus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Within the December 2006 rating decision, the Veteran was denied 
service connection for an anxiety disorder.  However, a claim for 
service connection may include any disability that may reasonably 
be encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes and 
the information the claimant submits or that VA obtains in 
support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Therefore, the Veteran's claim has been recharacterized 
more broadly as entitlement to service connection for a 
psychiatric disability.  

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  A transcript of this 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a psychiatric 
disability, claimed as an anxiety disorder.  The Veteran has 
alleged onset of an anxiety disorder as secondary to her service-
connected lupus.  See 38 C.F.R. § 3.310 (2009).  Service 
connection may be awarded for any disability which is due to or 
the result of, or is otherwise aggravated by, a service-connected 
disability. 38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Pursuant to her claim, a VA examination was afforded her in 
November 2006.  After examining the Veteran and reviewing her 
claims file, the examiner stated the Veteran's anxiety disorder 
did "not appear substantially related to the [Veteran's] 
service-connected disability."  However, the examiner did not 
indicate whether the Veteran's service-connected lupus aggravated 
her anxiety disorder, or any other psychiatric disability.  Such 
an omission renders this examination report incomplete for 
purposes of adjudication, and thus remand of this issue is 
required for an additional medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of her current 
psychiatric disorder.  The Veteran need not 
be scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  After 
fully reviewing the Veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current psychiatric 
disability is due to, results from, or is 
aggravated by her service-connected lupus.  
Aggravation is defined as a permanent 
worsening of the disability, beyond the 
natural progress of the disorder.  The 
examiner should provide a complete rationale 
for all conclusions reached.  If the examiner 
determines that the requested opinion cannot 
be provided without resort to speculation, 
then he or she must discuss why such an 
opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

